                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

PAO HUE YENG XIONG,                              §
                                                 §
               Petitioner,                       §
                                                 §
v.                                               §   Civil Action No. 4:20-CV-285-O
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
               Respondent.                       §

                                    OPINION AND ORDER

       Before the Court is a “Motion Requesting Equitable and Declaratory Relief” filed by

Petitioner, Pao Hue Yeng Xiong, a federal prisoner confined at FCI Yazoo City Medium in Yazoo,

Mississippi, against the United States of America, Respondent. The motion is construed as a petition

for a writ of habeas corpus under 28 U.S.C. § 2241. After considering the petition and relief sought

by Petitioner, the Court has concluded that the petition should be summarily dismissed for lack of

jurisdiction. No service has issued upon Respondent.

I. BACKGROUND

       On November 7, 2008, in the United States District Court for the Eastern District of

Wisconsin, Case No. 1:07-cr-112, a jury found Petitioner guilty on one count of conspiracy to

commit a crime against the United States (count one), one count of arson of a building (count two),

one count of mail fraud (count three), one count of arson in connection with a federal felony (count

four), two counts of knowingly making false and fraudulent statements (counts five and six), and one

count of witness tampering (count nine). Verdict, United States v. Xiong, Pacer, Criminal Docket

for Case #: 1:07-cr-00112-WCG-2, ECF No. 172. He was subsequently sentenced to a total term of

180 months’ imprisonment. His current release date is January 1, 2021. By way of this petition he
appears to seek the Court’s intervention in his behalf regarding his release and relocation to this

district as the district of his supervised release.

II. DISCUSSION

        A federal prisoner may attack the manner in which his sentence is executed in the district

court with jurisdiction over his custodian pursuant to a petition for a writ of habeas corpus under 28

U.S.C. § 2241. See Rumsfeld v. Padilla, 542 U.S. 426, 446-47 (2004). Because Petitioner remains

incarcerated at FCI Yazoo City Medium in Yazoo City, Mississippi, the Court lacks jurisdiction over

the warden of that facility. Furthermore, documents filed in Petitioner’s criminal case reflect that his

request for relocation has been submitted by the Bureau of Prisons to the Probation and Pretrial

Services for the Northern District of Texas but has not yet been decided. Id., Mot. & Notice, ECF

Nos. 217 & 218. Article III of the Constitution confines federal courts to the decision of “cases” and

“controversies.” A case or controversy must be ripe for decision, meaning that it must not be

premature or speculative. Ripeness is a constitutional prerequisite to the exercise of jurisdiction.

Shields v. Norton, 289 F.3d 832, 834-35 (5th Cir. 2002). Because Petitioner’s relocation request has

not yet been decided, the petition is not ripe for review. The Court is therefore without jurisdiction

to consider the petition.

III. CONCLUSION

        For the reasons discussed herein, Petitioner’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 is DISMISSED for lack of jurisdiction. A certificate of appealability is

DENIED.

        SO ORDERED on this 31st day of March, 2020.

                                                          _____________________________________
                                                          Reed O’Connor
                                                      2   UNITED STATES DISTRICT JUDGE
